                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


Trey Hays,                                                     Case No. 3:18-cv-2209

                         Plaintiff,


        v.                                                     MEMORANDUM OPINION
                                                                   AND ORDER

Chipotle Mexican Grill, Inc., et al.,


                         Defendants.

                                        I.     INTRODUCTION

        Plaintiff Trey Hays initiated this litigation through counsel on September 26, 2018, alleging

Defendants violated his rights under the Family and Medical Leave Act and also discriminated

against him on the basis of a disability in violation of Ohio law. (Doc. No. 1). On March 8, 2019, I

granted a motion filed by Plaintiff’s counsel to withdraw from the case and ordered Plaintiff to

obtain new counsel or to inform me of his decision to proceed pro se. (Doc. No. 18). Plaintiff has

not responded to that order, or a subsequent one ordering him to show cause for his failure to

respond. (Doc. No. 24). Defendants now seek to dismiss this lawsuit with prejudice for lack of

prosecution. (Doc. No. 25). For the reasons stated below, I grant Defendants’ motion.

                                         II.   BACKGROUND

        Hays began working for Chipotle in 2015. He ultimately was promoted to the position of

service manager, before he was terminated in January 2018. He alleges his termination violated his

rights under the FMLA as well as state law.
        On March 4, 2019, Hays’s attorneys moved to withdraw from this litigation pursuant to

Local Rule 83.9 and Rule 1.16(b) of the Ohio Rules of Professional Conduct. Counsel indicated

they had spoken with Hays before filing the motion. (Doc. No. 17). I granted that motion and

ordered Hays to notify my chambers of the identity of his new attorney, or of his intention to

represent himself, within 30 days. (Doc. No. 18).

        Hays did not respond to that order. Nor did he attend a previously-scheduled telephone

conference on May 16, 2019. Following that conference, I issued a show cause order and stated I

would entertain a motion to dismiss for failure to prosecute if Hays did not confirm his intention to

proceed with this litigation by June 21, 2019. (Doc. No. 24). Hays once again did not respond.

After the deadline passed, Defendants moved to dismiss. (Doc. No. 25).

                                            III.    ANALYSIS

        Rule 41(b) permits a court to dismiss an action or a claim if “the plaintiff fails to prosecute

or to comply with these rules or a court order . . . .” Fed. R. Civ. P. 41(b). In contemplating this

course, the court must consider its “need to manage its docket, the public's interest in expeditious

resolution of litigation, and the risk of prejudice to a defendant because the plaintiff has failed to

actively pursue its claims” while also keeping in mind “the policy which favors disposition of cases

on their merits.” Little v. Yeutter, 984 F.2d 160, 162 (6th Cir. 1993).

        Further, a court must specifically consider whether “1) the failure to cooperate with the

court's orders was [willful] or in bad faith; 2) the opposing party suffered any prejudice; 3) the party

was warned that dismissal was contemplated; and 4) less severe sanctions were imposed or

considered.” Palasty v. Hawk, 15 F. App'x 197, 199 (6th Cir. 2001) (citing Knoll v. Am. Tel. & Tel. Co.,

176 F.3d 359, 363 (6th Cir. 1999).

        I conclude these factors warrant the imposition of the admittedly-harsh sanction of a

dismissal with prejudice. Hays has failed to comply with two separate orders expressly requiring him


                                                     2
to state his intention to proceed with this case, and he was warned his case could be dismissed if he

failed to respond. Defendants also have suffered prejudice through the commitment of time and

resources to the conferences and deadlines I have set in this case.

                                        IV.        CONCLUSION

        For the reasons stated above, Defendants’ motion to dismiss this action with prejudice for

failure to prosecute, (Doc. No. 25), is granted.



        So Ordered.

                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                    3
